Citation Nr: 0500332	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected herpes, chin area, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to 
January 1969.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2003, a statement 
of the case was issued in August 2003, and a substantive 
appeal was received in October 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The statement of the case refers to a contracted examination 
in December 1999.  Review of the report of the examination 
shows that photographs of the veteran's skin disability were 
to be taken.  However, there are no photographs with the 
examination report.  

Additionally, preliminary review of the record reveals that 
the veteran was prescribed several antibiotics and an 
antiviral, "acyclovir."  The veteran had been taking 
acyclovir for 6 months as of September 2001 and was continued 
on the prescription in November 2002.  It is unclear whether 
this medication was prescribed as part of a systemic therapy 
or not.  Moreover, in view of the time period which has 
elapsed since the December 1999 examination, the Board 
believes it appropriate (under the circumstances of this case 
when the case must be remanded for other reasons) to schedule 
another examination to ensure an adequate record for 
appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should contact the examiner 
who conducted the December 1999 
examination and obtain any photographs 
taken in connection with that 
examination. 

2.  The veteran should be scheduled for 
another VA dermatological examination for 
the purpose of ascertaining the current 
nature and extent of the veteran's herpes 
of the chin.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  If feasible, color 
photographs of the affected areas should 
be taken and associated with the 
examination report.  All examination 
findings should be clearly reported to 
allow for evaluation under all applicable 
VA rating criteria.  The examiner should 
specifically comment on the extent of 
skin disability and the percentage of the 
veteran's body that is affected.  After 
reviewing the record with attention to 
the medications which have been 
prescribed for the veteran's skin 
disability, the examiner should also 
report whether the veteran has undergone 
systemic therapy such as corticosteroids 
or other immunosupporessive drugs and, if 
so, the duration of such therapy. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




